Citation Nr: 1208993	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  10-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for arthritis, left index finger with left index mallet deformity.


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran had active military service from October 1965 to October 1967. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In March 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO (Travel Board).  A transcript of that hearing is of record.  In July 2011, the Board remanded the claim for further development.  

The Board notes that during the appeal in a June 2009 rating decision, the RO recharacterized the disability on appeal to include left index mallet deformity and continued the 10 percent disability rating. 

As noted in the prior remand, the issue of service connection for a left wrist disability, to include as secondary to service-connected arthritis, left index finger with left index mallet deformity has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the July 2011 remand, the RO was instructed to arrange for the Veteran to undergo a VA examination of orthopedic and neurologic manifestations to determine the current severity of his service connected arthritis, left index finger with mallet deformity.  This examination took place in October 2011.  Along with other considerations, the examiner was asked to indicate whether the Veteran suffered from any neurological impairment of the finger, in light of the Veteran's complaints of numbness in the tip of his index finger.  If such neurological impairment was found, the examiner was to describe the nature and extent of impairment to the nerve group and, to the extent possible, to identify the nerve group or groups affected.  A review of the October 2011 VA examination report does not show that the Veteran specifically addressed whether the Veteran has any neurological impairment of the finger, in light of the aforementioned complaints.  The Board notes that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board has no option but to remand the claim so that the October 2011 VA examiner may provide an addendum to the examination report addressing whether any neurological impairment of the finger is shown.  If the examiner determines that further examination is necessary in order to provide this addendum, such examination should be arranged.  

Prior to arranging for the addendum, the RO should ask the Veteran to identify any recent sources of treatment or evaluation he has received for his left finger disability, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to identify all recent sources of treatment or evaluation he has received for left finger disability and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

2.  The RO should arrange for the VA physician who conducted the October 2011 VA examination to make an addendum to his examination report.  The claims file should be made available to the physician in conjunction with the provision of the addendum.  The physician should specifically indicate whether or not the Veteran has any neurological impairment of the left index finger, in light of his complaints of numbness in the tip of the finger.  If the physician finds such impairment is present, he should describe the nature and extent of the impairment to the nerve group, and to the extent possible, identify the nerve group or groups affected.  The functional impairment should be described especially if there is different functional impairment due to orthopedic and neurologic impairment.  The physician should provide a rationale for his conclusions.  If the physician finds that further examination is necessary prior to providing the addendum, such examination should be arranged.  If the physician is unavailable, a similarly situated examiner should be requested to provide the opinion, and if an examination is needed, such examination should be scheduled.

3.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



